DETAILED ACTION

Applicants submission filed on 12/06/2021 is acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (US20100065318) in view of Wang et al. (US20140268594, hereinafter Wang).
Referring to claim 1, Nagasawa discloses a printed circuit board (figure 1), comprising: 
a core layer (5);  
5a first build-up structure disposed on an upper side of the core layer (a structure on an upper side of 5), including first insulating layers (plural 71) and first bonding layers (plural 70), alternately stacked, and further including first wiring layers (6) disposed on upper surfaces of the first insulating layers (71), respectively and embedded in one or more of the first tobonding layers (70), respectively; and
(a structure on a lower side of 5), including second insulating layers (plural 71) and second bonding layers (plural 70), alternately stacked, and further including second wiring layers (6) disposed on lower surfaces of the second 15insulating layers (71), respectively and embedded in one or more the second bonding layers (70), respectively, 
Nagasawa fails to disclose wherein the printed circuit board has a through-portion penetrating through the core layer and the second build-up structure, and has a region in which the through-portion is 20disposed as a flexible region;
and one of the first bonding layers in contact with the core layer is spaced apart from the first wiring layers.

Wang discloses wherein the printed circuit board has a through-portion penetrating through the core layer and the second build-up structure, and has a region in which the through-portion is 20disposed as a flexible region (a though portion passing through core 140 and all the layers of one side of core 4, upside down figure 2);
and one of the first bonding layers in contact with the core layer is spaced apart from the first wiring layers (142 contact with 140 and space apart from 167).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa to have the through portion as taught by Wang at the lower side board of Nagasawa because this type of arrangement would provide flexible, bendable, or 

Referring to claim 2, Nagasawa in view of Wang disclose wherein the core layer has a greater elastic modulus than each of the first insulating layers, the second insulating layers, the first 25bonding layers, and the second bonding layers (by having thickness of core layer very high as shown in figure 1 of Nagasawa and see paragraphs 0050-0060, elastic modulus greater then each of the first insulating layers, the second insulating layers, the first 25bonding layers, and the second bonding layers).  

Referring to claim 7, Nagasawa in view of Wang disclose the printed circuit board of claim 1, wherein the number of alternately stacked layers of the first insulating layers and the first bonding layers is the same as the number 5of alternately stacked layers of the second insulating layers and the second bonding layers (see figure 1 of Nagasawa having three 71 and three 70 on both sides of the core 5). 

Referring to claim 8, Nagasawa in view of Wang disclose the printed circuit board of claim 1, wherein a first bonding layer disposed on a lowermost side of the first bonding 1olayers is disposed between the core layer and a first insulating layer disposed on a lowermost side of the first insulating layers (70 between 71 and 5 on the a lower side of the first bonding layers, figure 1 of Nagasawa in view of Wang), and a second bonding layer disposed on an uppermost side of the second bonding layers is (70 between 71 and 5 on the a uppermost side of the second bonding layers in figure 1 of Nagasawa in view of Wang).  
Referring to claim 10, Nagasawa in view of Wang disclose the printed circuit board of claim 1, wherein the first build-up structure further comprises first wiring via 5layers (8) penetrating through each of the first insulating layers  and further penetrating through each of the first bonding layers (each via 8 penetrating corresponding 70 and 71 in figure 1 of Nagasawa) to connect the first wiring layers, disposed on different layers, to each other (8 connecting each other), and the second build-up structure further comprises second towiring via layers (8 at bottom of 5) penetrating through each of the second insulating layers and further penetrating through each of the second bonding layers to connect the second wiring layers, disposed on different layers, to each other (each via 8 penetrating corresponding 70 and 71 and each via 8 connecting each other).

Referring to claim 11, Nagasawa in view of Wang disclose 15  the printed circuit board of claim 10, wherein wiring vias of each of the first wiring via layers and wiring vias of each of the second wiring via layers have a tapered shape in opposite directions with respect to the core layer (each via 8 having a taper shape opposite directions with respect to the core layer 5 in figure 1 of Nagasawa).

Referring to claim 12, Nagasawa in view of Wang disclose 20  the printed circuit board of claim 1, wherein the first build-up structure further comprises an uppermost wiring layer including first pads (pads 6 at uppermost layer of circuit board in figure 1 of Nagasawa), disposed on an upper surface of the first insulating layer disposed on an uppermost side of the first insulating layers, and  25the second build-up structure further comprises a DB1/ 111862957.1 Page 33lowermost wiring layer including second pads, disposed on a lower surface of the second insulating layer disposed on a lowermost side of the second insulating layers (pads 6 at lowermost side of the circuit board in figure 1 of Nagasawa). 

Referring to claim 14, Nagasawa in view of Wang disclose the printed circuit board of claim 1, wherein each 15of the first insulating layers and the first bonding layers continuously extends over the flexible region (70 and 71 are continuously extending see figure 1 of Nagasawa in view of Wang). 

 Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa, Wang, and further in view of Kitamura et al. (US20200235478).

Referring to claim 3, Nagasawa in view of Wang disclose the printed circuit board of claim 1, but fail to disclose wherein the core layer comprises at least one selected from a group consisting of prepreg having a dielectric loss factor (Df) of 50.003 or less, polytetrafluoroethylene (PTFE) having a dielectric loss factor (Df) of 0.001 or less, and a derivative of the PTFE. 
Kitamura discloses wherein the core layer comprises at least one selected from a group consisting of prepreg having a dielectric loss factor (Df) of 50.003 or less, polytetrafluoroethylene (PTFE) having a dielectric loss factor (Df) of 0.001 or less, and a derivative of the PTFE (paragraph 0098 states, “The printed circuit boards may be, for example, a high-frequency printed circuit board, a liquid crystal polymer substrate, or a ceramic substrate such as an LTCC (paragraph 0098 states, “The printed circuit boards may be, for example, a high-frequency printed circuit board, a liquid crystal polymer substrate, or a ceramic substrate such as an LTCC (Low Temperature Co-Fired Ceramic) substrate. The printed circuit boards may be a fluoroplastic high-frequency printed circuit board having a low dielectric constant and a low dielectric loss, such as polytetrafluorethylene (PTFE). The printed circuit boards may be composed of a material having a dielectric loss tangent (tans) of 0.005 or less, or may be composed of a material having a dielectric loss tangent (tans) of 0.003 or less; and paragraph 0094 states, “Dielectric substrate 26 may be a fluoroplastic high-frequency printed circuit board having a low dielectric constant and a low dielectric loss, such as polytetrafluorethylene (PTFE)”).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa in view of Wang to have material  of substrate or core made as taught by Wang because paragraph 0094 of Kitamura states, “Dielectric substrate 26 having a low dielectric constant and a low dielectric loss can reduce transmission delays and transmission losses of high-frequency signals such as microwave or millimeter wave”, 

Referring to claim 4, Nagasawa in view of Wang disclose the printed circuit board of claim 1, but fail to disclose wherein each 1oof the first and second insulating layers comprises at least one of liquid crystal polymer (LCP), polyimide (PI), cycloolefin polymer (COP), polyphenylene ether (PPE), polyether ether ketone (PEEK), and PTFE, having a dielectric loss factor (Df) of 0.002 or less, or at least one derivative thereof.  

Kitamura discloses wherein each 1oof the first and second insulating layers comprises at least one of liquid crystal polymer (LCP), polyimide (PI), cyclo olefin polymer (COP), polyphenylene ether (PPE), polyether ether ketone (PEEK), and PTFE, having a dielectric loss factor (Df) of 0.002 or less, or at least one derivative thereof (paragraph 0088 states, “Insulating layer 16 may have excellent mechanical strength, excellent heat resistance, and low dielectric loss (small dielectric loss tangent). Insulating layer 16 may be composed of a material having a dielectric loss tangent (tans) of 0.005 or less, or may be composed of a material having a dielectric loss tangent (tans) of 0.003 or less. Insulating layer 16 may be an electrically insulating resin layer. Insulating layer 16 may primarily contain, but not particularly limited to, a thermoplastic polyimide resin or a thermosetting polyimide resin”).  

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa in view of Wang to have materials of insulating layers as taught by Kitamura because paragraph 0088 of Kitamura states “Insulating layer 16 may have excellent mechanical strength, excellent heat resistance, and low dielectric loss (small dielectric loss tangent)”.

Referring to claim 5, Nagasawa in view of Wang disclose the printed circuit board of claim 1, but fail to disclose wherein each of the first and second bonding layers comprises at least one of an epoxy-based resin, PPE, and COP, having a dielectric loss factor (Df) of 0 .002 or less, or at least one derivative thereof.  

Kitamura discloses wherein each of the first and second bonding layers comprises at least one of an epoxy-based resin, PPE, and COP, having a dielectric loss factor (Df) of 0 .002 or less, or at least one derivative thereof (paragraph 0095 states, “Adhesive layer 22 may be composed of a material having … a material having a dielectric loss tangent (tans) of 0.003 or less. Since adhesive layer 22 is composed of a material having a dielectric loss tangent of 0.005 or less, the loss of electromagnetic waves in array antenna apparatus 1 is reduced’). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa in view of Wang to have material used for adhesive layer has lower loss factor as taught by Kitamura because “Dielectric adhesive having a low dielectric 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to the printed circuit board of Nagasawa in view of Wang to have widely known material such as epoxy as an adhesive material in order to bring down coast of the product and Epoxy insulate circuit boards to protect them from harsh environments, such as moisture, corrosive agents, and chemicals. Epoxy is also temperature resistant and offers great adhesion therefore, ensure protection and attachment of parts of the circuit board.  


 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa and Wang, and further in view of Bois et al. (US20080196933).
Referring to claim 6, Nagasawa in view of Wang disclose the printed circuit board of claim 1, but fail to disclose wherein each of the first bonding layers has a lower dielectric loss factor (Df) than each of the first insulating layers, and each of the second bonding layers has a lower dielectric loss factor (Df) than each of the second insulating layers.
Bois discloses wherein each of the first bonding layers has a lower dielectric loss factor (Df) than each of the first insulating layers, and each of the second bonding layers has a lower dielectric loss factor (Df) than each of the second insulating layers. (The adhesive layer 126 comprises a low loss material relative to the dielectric materials 102 and 106. In particular, the adhesive layer 126 comprises a material having a lower loss tangent than the dielectric materials 102 and 106, paragraph 0016.).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa in view of Wang to have material used for adhesive layer has lower loss factor than insulting material of insulating layer as taught by Bois because this type of arrangement reduces the attenuation and provide circuit board which have the differential mode attenuation in PCB is lowered.


 Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa and Wang, and further in view of Mano et al. (US20170256497).

Referring to claim 9, Nagasawa in view of Wang disclose the printed circuit board of claim 8, but fail to disclose further comprising a through via penetrating through the core layer, the lowermost first bonding layer, the lowermost first insulating layer, the uppermost second bonding layer, and the uppermost second insulating layer, and connecting a first wiring layer disposed on a lowermost side of the first wiring layers and a second wiring layer disposed on an uppermost side of the second wiring layers,  wherein the through via is filled with a metal material.
Mano discloses further comprising a through via penetrating through the core layer, 20the lowermost first bonding layer, the lowermost first insulating layer, the uppermost second bonding layer, and the uppermost second insulating layer, and connecting a first wiring layer disposed on a lowermost side of the first wiring layers and (conductive via passing though top and bottom 65 and 83 and connecting  wiring layers at top and bottom of 60 in figure 1B).  

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa in view of Wang to have conductive via as taught by Mano because this type of arrangement would prove electrical communication between wiring layers on the top and bottom surface of core.

Referring to claim 13, Nagasawa in view of Wang and Mano disclose the printed circuit board of claim 12, but fail to disclose  further comprising a first passivation layer disposed on an upper side of the first build-up structure, and having a plurality of first openings exposing at least a portion of each of the first pads, and 1oa second passivation layer disposed on a lower side of the second build-up structure, and having a plurality of second openings exposing at least a portion of each of the second pads 

Mano discloses a first passivation layer disposed on an upper side of the first build-up structure, and having a plurality of first openings exposing at least a portion of each of the first pads, and 1oa second passivation layer disposed on a lower side of the second build-up structure, and having a plurality of second openings exposing at least a (see pads exposing out from top and bottom passivation layers 25 in figure 1B of Mano).  

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Nagasawa in view of Wang to have solder resist layers as taught by Mano because this type of arrangement would provide exposed connection pads to electrically connect to other electronic components to transfer/receive data, signal, power…etc, and as well as to protect top and bottom surfaces of the circuit board from water or dust, and to prevent spreading of solder during installation electronic components on the board.

 Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (JP2013098536) and Kariya et al (US20100243299).

Referring to claim 15, Lin discloses an antenna module, comprising: a printed circuit board (upside down figure 3G) comprising 
20a base region including a core layer (110), 
a plurality of first build-up layers disposed on an upper surface of the core layer (layers 222 and 230 on upper surface of 110, upside down figure 3G), a plurality of first wiring layers disposed on the plurality of first build-up layers (wiring layers 226 and 242 on upper surface of 110), respectively, 
a plurality of second build-up layers (layers 122 and 130 on lower surface of 110, upside down figure 3G) disposed on a lower surface of the 25core layer, and a (wiring layers 126 and 142 on lower surface of 110), respectively, and 
a flexible region including the plurality of first build-up layers and the plurality of first wiring layers, and having a through-portion penetrating through the core layer and 5the plurality of second build-up layers (a though portion in figure 3G);
and a portion of one of the plurality of first build-up layers is provided as a boundary of the through-portion (222 provided as boundary of the through portion) and the plurality of first wiring layers are spaced apart from the boundary of the through-portion (226 and 242 are space apart from the boundary of through hole portion);

Lin fails to disclose wherein the core layer has a greater elastic modulus than each of the plurality of first build-up layers and the plurality of second build-up layers; and an electronic component disposed on the base region of 1othe printed circuit board,
wherein the electronic component comprises a component including an antenna.  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Chang have antenna connected to circuit board because one of ordinary skill in the art  known that antenna use for wireless transmission of signal and data and by connecting antenna to circuit board one of the ordinary skill in the art control antennal to transmit or receive particular frequency and/or data to use in application such as radar, wireless router, laptop.

Kariya discloses wherein the core layer has a greater elastic modulus than each of the plurality of first build-up layers and the plurality of second build-up layers; and an electronic component disposed on the base region of 1othe printed circuit board (paragraph 0154 states, “since core base material 12 with a greater Young's modulus and higher rigidity than interlayer resin insulation layers is formed, warping caused, for example, by thermal history during the manufacturing process is suppressed, and reliability may be enhanced in such a multilayer printed wiring board).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Lin to have substrate material as taught by Kariya because paragraph 0154 of Kariya  states, “since core base material 12 with a greater Young's modulus and higher rigidity than interlayer resin insulation layers is formed, warping caused, for example, by thermal history during the manufacturing process is suppressed, and reliability may be enhanced in such a multilayer printed wiring board”.

Referring to claim 16, Lin in view of Kariya disclose  the antenna module of claim 15, wherein the 15electronic component further comprises an active component and a passive component disposed on the base region of the printed circuit board, the component including the antenna is disposed on an upper side of the based region of the printed circuit board, 20and the active component and the passive component are disposed on at least one of the upper side and a lower side of the base region of the printed circuit board, respectively ( examiner makes official notice that active component such as  LED, integrated chip, battery, diode and passive components such as resistor, capacitor, inductor mounted on the circuit board based in different application such as display, mobile phones, computers) .  

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Kariya and Roy et al. (US20020076951).

Referring to claim 16, Lin in view of Kariya disclose the antenna module of claim 16, but fail to disclose further comprising DB1/ 111862957.1 Page 35a connector connected to the lower side of the base region of the printed circuit board.  

Roy discloses a connector connected to the lower side of the base region of the printed circuit board (pads 54 connected 20 in see upside down of figure 5).  

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Lin in view of Kariya to have connector as taught by Roy attached to lower side of the circuit board of the Lin in view of Kariya in order to electrically connect or communicate the circuit board with other electronic device via connector.

 Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20140182899) and Kobayashi et al. (US20070281505).

  25  t   	 Referring to claim 18, Chang discloses a printed circuit board (upside down figure 5), comprising:  
5a core layer (120); 
first build-up layers disposed on an upper surface of the core layer (150 and 132, upside down figure 2b); first wiring layers disposed on the first build-up layers, respectively (wiring layers 131 and 133);  
10second build-up layers (140 and 112, upside down figure 2b) disposed on a lower surface of the core layer; 
second wiring layers disposed on the second build-up layers, respectively (wiring layers 111 and 113); and 
 a passivation layer (162 in figure 5); 
wherein the printed circuit board has a through-portion penetrating through the core layer and the second build-up layers, and has a region in which the through-portion is disposed as a flexible region (see a through portion, upside down figure 5);
and a portion of one of the plurality of first build-up layers is provided as a boundary of the through-portion and the plurality of first wiring layers are spaced apart from the boundary of the through-portion (132 provided as boundary of through portion and wiring layers 131 and 133 space apart from the boundary of the through-portion);

Kobayashi discloses a passivation layer (uppermost circuit board layer in figure 10) having openings exposing a portion 15of pads of an uppermost one of the first wiring layers (opening exposing 5 at top surface of the board), and  20the openings (openings 5 are spaced apart from intermediate flex region).
 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Li in view of Kobayashi to have a passivation layer arrangement as taught by Roy in order to exposed only pad portions of the top surface of board to connect to other component for electrical communication while protect other portion of the board from water or dust.

Referring to claim 20, Li in view of Kobayashi disclose the printed circuit board of claim 18, wherein the number of the first build up layers is the same as the number of the second build-up layers (first build up layers 150 and 132 and second build up layers 140 and 112) 

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li Kobayashi, and Lin et al. (JP2013098536).
Referring to claim 19, Li in view of Kobayashi disclose the printed circuit board of claim 18, but fail to disclose further comprising DB1/ 111862957.1 Page 35a connector connected to the lower side of the base region of the printed circuit board.  
	
Lin discloses wherein each of the first build- up layers continuously extends over the flexible region. (222 and 230 in figure 3G).  

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Li in view of Kobayashi to have connector as taught by Lin attached to lower side of the circuit board of the Li in view of Kobayashi in order to have foldable printed circuit board with good flexibility and can be bent from 0 to 180 °.

Response to Arguments

  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Communication
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847